DETAILED ACTION
Note: correction typo includes amendment changes to claim 7 in pg. 3

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on May 2nd, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on May 2nd, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 6, with respect to the objections of claims 1, 4-5 and 7-11 under informalities have been fully considered and are persuasive. Therefore, the objections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John R. Schaefer (Reg. No. 47,921) on May 26th, 2022 and June 7th, 2022. 
The application has been amended as follows: 
In the claim: 
In claim 1, in line 27, change “region.” to “region;”. 
In claim 4, change “2” to “1”.
In claim 5, change “2” to “1”.
In claim 7, in line 17, change “electrodes.” to “electrodes;”. 
In claim 7, in line 27, change “region.” to “region;”. 
In claim 7, in lines 31-32, delete “ The SGT MOSFET of claim 6, wherein”.
In claim 9, change “2” to “1”.
In claim 11, change “2” to “1”.

Allowable Subject Matter
Claims 1, 4-5, and 7-11 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: said super junction region has a first doped column region of said second conductivity type formed adjacent to sidewalls and a bottom of said second type gate trench, and a second doped column region of said first conductivity type formed in parallel and surrounded with said first doped column region as recited in claims 1 and 7. Claims 4-5, and 8-11 depend on claims 1 and 7, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818